DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama US 20140229069 A1 in view of Stettner US 20140350836 A1 and further in view of Zhu US 9315192 B1 (and evidenced by the Beuhler, Allyson et al.	US 20040118624 A1) and further in view of Seo US 20020149694 A1.

Regarding claim 1 Akiyama teaches

1, 22    A driving support system comprising:

a sensing system including a light source for emitting light according to a light emission signal[0033], 
an arithmetic operation unit for calculating an object signal relating to an object using the imaging signal so as to output the object signal; and(fig. 2)
a set controller,

But does not explicitly teach the 
the arithmetic operation unit: detects a specific object in an object using the visible light imaging signal and the time-of-flight signal; calculates a distance to the specific object based on the time-of-flight signal
a solid-state imaging device outputting a visible light  imaging signal  and a time of flight signal 
includes a kind of the specific object, a dimension of the specific object, a shape of the specific object, a speed of the specific object, and the distance to the specific object
the time-of-flight signal including: a first imaging signal generated through exposure of reflected light corresponding to the infrared light according to a first exposure signal; a second imaging signal generated through exposure of reflected light corresponding to the infrared light according to a second exposure signal; and a third imaging signal generated through exposure in a state in which the light emission signal is stopped, wherein timing of the second exposure signal is different from timing of the first exposure signal
calculates a distance to the specific object based on a ratio of light quantities of the first imaging signal and the second imaging signal, from which a light quantity of the third imaging signal is subtracted, respectively

11. (Currently Amended) The driving support system according to claim 1, wherein the arithmetic operation unit has an object arithmetic operation unit and a signal processor, the object arithmetic operation unit obtains the specific object, calculates the plural pieces of information, and outputs the plural pieces of information as an primary object signal to a signal processor, and the signal processor select a part or all of the plural pieces of information should be outputted, and outputs the part or all of the plurality of information as the object signal to the set controller.
12.    The driving support system according to claim 1, wherein the arithmetic operation unit executes at least one signal process of a noise subtracting process, a super-resolution process, a high-dynamic range synthesizing process, and a compression process.
the arithmetic operation unit outputs, as an object signal, one or more of plural pieces of information calculated for an specific object detected in an object to the set controller, the plural pieces of information being calculated using the imaging signal and the time-of-flight signal , both of which are input to the arithmetic operation unit, and the set controller controls driving of a transportation device mounted with the driving support system using the object signal transmitted from the arithmetic operation unit
Stettner teaches
a solid-state imaging device outputting an imaging signal [0037] and a time of flight signal [0038]
12.    The driving support system according to claim 1, wherein the arithmetic operation unit executes at least one signal process of a noise subtracting process, a super-resolution process[0036], a high-dynamic range synthesizing process, and a compression process.

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Akiyama with teaching by Stettner in order to provide laser for outputting the light required for the LIDAR system by Akiyama and also to calculate ranges to the objects as taught in [0038].
Zhu teaches
the arithmetic operation unit(106): 
detects a specific object in an object using the visible light imaging signal(col 9 lines 34-44) and the time-of-flight signal(col 12 line 62-col 13 line 7); calculates a distance to the specific object based on the time-of-flight signal(col 12 line 62-col 13 line 7)
the arithmetic operation unit outputs, as an object signal, one or more of plural pieces of information calculated for an specific object detected in an object to the set controller, the plural pieces of information being calculated using the imaging signal and the time-of-flight signal(col 17 lines 10- col 19 line 11) , both of which are input to the arithmetic operation unit(col 17 lines 10- col 19 line 11 it is important to note that Lidar inherently operate on time of flight and Lidar provides its information to autonomous vehicle according to col 19 lines 4-11 also according to col 17 Lidar also provides imaging signal col  16 lines 48- col 17 line 9) , and the set controller controls driving of a transportation device mounted with the driving support system using the object signal transmitted from the arithmetic operation unit(col 17 lines 10- col 19 line 11 it is important to note that Lidar inherently operate on time of flight and Lidar provides its information to autonomous vehicle according to col 19 lines 4-11 also according to col 17 Lidar also provides imaging signal col  16 lines 48- col 17 line 9)

includes a kind of the specific object(col 19 lines 41-col 20 line 38 ), a dimension of the specific object(col 3 line 58-65), a shape of the specific object(col 3 line 58- col 4 line 19), a speed of the specific object(col 8 line 39-43, col 9 lines 34-43), and the distance to the specific object(col 12 lines 31-44)

11. (Currently Amended) The driving support system according to claim 1, wherein the arithmetic operation unit has an object arithmetic operation unit and a signal processor, the object arithmetic operation unit obtains the specific object, calculates the plural pieces of information, and outputs the plural pieces of information as an primary object signal to a signal processor, and the signal processor select a part or all of the plural pieces of information should be outputted, and outputs the part or all of the plurality of information as the object signal to the set controller.(implicit(col 17 lines 10- col 19 line 11 it is important to note that Lidar inherently operate on time of flight and Lidar provides its information to autonomous vehicle according to col 19 lines 4-11 also according to col 17 Lidar also provides imaging signal col  16 lines 48- col 17 line 9)
 )
Seo teaches

the time-of-flight signal including: a first imaging signal generated through exposure of reflected light corresponding to the infrared light according to a first exposure signal[0074]; 
a second imaging signal generated through exposure of reflected light corresponding to the infrared light according to a second exposure signal[0076]; and 
a third imaging signal generated through exposure in a state in which the light emission signal is stopped, [0077-0078]
wherein timing of the second exposure signal is different from timing of the first exposure signal[0076](fig. 11 and 12)


calculates a distance to the specific object based on a ratio of light quantities of the first imaging signal and the second imaging signal, from which a light quantity of the third imaging signal is subtracted, respectively[0083](Equation 10A)


 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Akiyama with teaching by Zhu in order to detect identify and avoid pedestrians(col 1 lines 20-47) and further modify using teachings by Seo in order to generate 3D information using electrical charges[0008].
Although Neither Akiyama nor Zhu mention visible light one of ordinary skills in the art would recognize that the spectrum of the LIDAR is obvious choice of the one of ordinary skills in the art and depending on the application of the LIDAR it is obvious to configure the system to use visible light . For example Beuhler, Allyson et al.	US 20040118624 A1 [0003] explicitly teaches that currently LIDAR system operate in ultraviolet, visible and infrared regions of the electromagnetic spectrum.



2.    The driving support system according to claim 1, wherein the sensing system performs sensing using at least one of reference signals representing position information of the transportation device, cloud information, and motion information or operation information of the transportation device, the reference signals being transmitted from the transportation device.[0042](it is important that claim represents Markush type claim Examiner elected to address only motion information and hence claims referring to other choices will not be addressed as they are conditional and may never happen)




16. (Currently Amended) The driving support system according to claim 1, wherein the arithmetic operation unit selects the [[first]] imaging signal or the time-of-flight signal(iherent principle of operation of LIDAR), or corrects one of the  imaging signal and time-of-flight signal using the other of the [I first]] signal and thetime-of-flight signal

19.    The driving support system according to claim 16, wherein a distance image is generated using the second imaging signal.(inherent principle of operation of lidar)

21. (New) The driving support system according to claim 1, wherein the plural pieces of information includes one or more selected from the group consisting of recognition of the specific object, a distance up to the specific object(inherent for lidar), a dimension of the specific object,  a shape of the specific object, and a speed of the specific object.

23. (New) The driving support system according to claim 1, wherein the set controller executes at least one selected from the group consisting of an automatic brake operation, an emergency brake signal operation, an automatic steering operation and an automatic acceleration operation.  [0002]
24. (New) The driving support system according to claim 1, wherein the driving support system is used for a sensing application inside the transportation device.  [0002]

25. (New) The driving support system according to claim 24, wherein the specific object is a driver of the transportation device[0002], andDM US 161622668-L083710 1427Application No.: 15/347,083 the sensing application is a prevention of the driver's dozing or a prevention of inattentive driving.  [0002]
26. (New) The driving support system according to claim 1, wherein the solid-state imaging device outputs the time-of-flight signal by using an exposure signal supplied from outside the 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama US 20140229069 A1 in view of Stettner US 20140350836 A1 and further in view of Zhu US 9315192 B1 and further in view of Bamji.

20.    The driving support system according to claim 16, wherein
the solid-state imaging device is a single-plate solid-state imaging device, and
the first imaging signal is generated from at least one pixel of R, G, B and BW, and the second imaging signal is generated from an IR pixel.

Bamji teaches

20.    The driving support system according to claim 16, wherein
the imaging device is a single-plate  imaging device(fig. 12), and
the first imaging signal is generated from at least one pixel of R, G, B and BW, and the second imaging signal is generated from an IR pixel.(fig. 12)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Akiyama with teaching by Bamji in order to provide meaningful information in the presence and absence of the ambient light.

 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645